Citation Nr: 1722793	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals, hemorrhoidectomy.  

2.  Entitlement to a compensable rating for Bell's palsy, to include claimed right eye diplopia.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active service from January 1968 to April 1976 and again from November 1976 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA), Regional Office (RO).  

In August 2011, the Veteran and his son gave testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board remanded the claims in October 2013 for further development.  In September 2014, the increased rating claims were denied.

In December 2015, a Joint Motion for a Partial Remand (JMPR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order partially vacating the Board's September 2014 decision, and remanding the case to the Board for compliance with the JMPR and readjudication consistent with its order.  

In July 2016, the Board remanded the claims for further development, to include the raised issue of TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Remand is further required in this case.  The Board sincerely regrets the additional delay, but it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In this regard, it is claimed that residuals, hemorrhoidectomy and Bell's palsy are more severe than the current evaluations reflect.  A TDIU is also claimed to be warranted based upon his service-connected disabilities.  

It is important to note that the Veteran is claimed to have anemia in connection with his hemorrhoidectomy claim.  Diagnostic code (DC) 7336, indicates that a 20 percent rating is warranted with hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  In March 2012, it was noted on an examination that the Veteran had mild anemia that may be due to thyroid disease but could be related to his renal mass.  In April 2012, the Veteran was diagnosed with mild anemia, presumably from his renal tumor.  Although it is clear that he has anemia, it is not clear whether the anemia is secondary to his hemorrhoids.  This should be determined prior to final adjudication of the claim.  The October 2016 A examination did not include laboratory testing and no mention was made of anemia.  No mention was made of fissures, or the absence thereof.

Also, the December 2015 JMR indicated that the Board erred when it did not consider whether the Veteran's hemorrhoid disability could be evaluated under DC 7332 (rectum and anus, impairment sphincter control).  However, in making this consideration, it is important to note that the Veteran is also service connected for postoperative residuals of anal fistula, (DC 7335), which is also rated for impairment of sphincter control (DC 7332).  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2016).  As such, consideration should be made to whether it is appropriate to consider a DC related to sphincter control when the Veteran has already been service connected for a disability which is rated based upon sphincter control.  The October 2016 A examination did not discuss impairment of sphincter control.

As for the increased rating for Bell's palsy, a January 2010 VA examination shows abnormal sensory deficit on the right side of the face.  However, the sensory examination was considered all normal.  A July 2016 VA examination, questioned on this examination if there are any signs or symptoms of a cranial nerve such as impaired salivation or lacrimation due to cranial nerve VII?  The answer was no.  However, increased salivation, mild in degree, was diagnosed during this examination.  The Veteran and his son testified at a videoconference hearing in August 2011.  The Veteran indicated that his speech was slurred and he had tearing of one eye.  He had trouble seeing out of his right eye.  Neither the Veteran's nor his son's testimony has been considered in this claim.  The conflicts in the January 2010 and July 2016 examinations, along with the hearing testimony, need to be further addressed prior to final adjudication of the claim.  

Finally, entitlement to TDIU requires the presence of service-connected impairment so severe that it is impossible for the average person to obtain and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The Board acknowledges that the Veteran is currently service-connected for sleep apnea, chronic sinusitis with headaches, degenerative arthritis of the lumbar spine, hemorrhoidectomy, bilateral tinnitus, deviated nasal septum, postoperative residuals of anal fistula, bilateral hearing loss, Bell's palsy, rhinitis, residuals of laceration of the dorsal left second finger, and right arm neuropathy with scar.  The combined rating is 90 percent.  Given the evidence of record demonstrating that the Veteran is not employed and may be unemployable due to service-connected disabilities, further information should be obtained to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination is required to assist in a determination, to the extent possible, of whether his service-connected disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

2.  Provide the Veteran and his representative any necessary information to comply with the duties to notify and assist.  

3.  Following completion of the above, schedule an appropriate VA examination to determine the level of severity of his service-connected residuals, hemorrhoidectomy.  All indicated studies should be performed.  The examiner should specifically indicate whether the Veteran's hemorrhoids have resulted in persistent bleeding with secondary anemia, or with fissures.  It has already been determined that the Veteran has anemia, but it should be determined if the anemia is secondary to the Veteran's hemorrhoids.  The etiology of the anemia should be addressed.  It should also be determined if the Veteran has fissures which are related to his hemorrhoids.  The Veteran's claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented history and lay statements. 

4.  Schedule an appropriate VA examination to determine the level of severity of the Veteran's service-connected Bell's palsy.  The examination should address whether the Veteran has increased salivation, slurring speech, drooling, face drop, or any other abnormality of cranial nerve VII as evidenced by neuritis.  The conflicting findings in the January 2010 examination regarding sensory examination and the July 2016 examination regarding increased salivation, along with the August 2011 video hearing testimony, need to be further addressed.  Moreover, it should be determined whether his Bell's palsy results in incomplete moderate, incomplete severe, or complete nerve paralysis.  The Veteran's claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented history and lay statements. 

5.  Following completion of the above, schedule an appropriate VA examination to obtain information as to whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  The examiner should address whether he has a high school education or college education (as there are conflicts to the level of his education in the record).  The Veteran's claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented history and lay statements. 

The VA examiner should comment on functional impairment due to service-connected disabilities relative to the Veteran's ability to engage in substantially gainful employment.  

The examiner should explain the rationale for any opinion given regarding the severity of the aforementioned disabilities, and the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability of performing any employment in light of his past employment experiences.  The examiner should note that consideration may be given to the Veteran's level of education, any special training, and previous work experience in the process of arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether the Veteran can find employment.  Any nonservice-connected disability or age should not be considered or discussed.  The examiner should address the Veteran's part-time employment, if any.  

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

